Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits of US 17/007,642 filed on 08/31/2020 which is filed as a DIV of 15/536,340 filed on 06/15/2017 (now Patent 10,787,644) which is a 371 of PCT/US15/64202 filed on 12/07/2015 which claims US priority benefit of US Provisional 62/091,792 filed on 12/15/2014.
The Applicants’ Amendment to the Specification filed on 08/31/2022 is entered.
The Applicants’ Amendment to the Claims filed on 08/31/2022 is entered.
Claims 1, 3, and 4 are pending and examined.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a master cell line, classified in CPC C12N 5/0696; C12N 15/907; C12N 2510/00.
II. Claim 11, drawn to a method of using a master cell line, classified in CPC C12N 2800/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as for a screening assay.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Kathleen A. Tyrrell on August 29, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 08/31/2022 is acknowledged.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Kathleen A. Tyrrell on August 31, 2022.
The application has been amended as follows: 

In claim 4: The master cell line of claim [[3]] 1 wherein at least one of the promoters driving one of the reporter genes is inserted between lox2272 and lox511.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims are protected from an NSDP rejection over the parent US Patent 10,787,644 because this is a proper DIVISIONAL of the parent application.
The closest art is Pei et al  in “A platform for rapid generation of single and multiplexed reporters in human iPSC lines” (Sci Rep 2015; Vol 5: pages ).  Pei et al teaches the presently claimed invention and is the inventors own work.  However, this reference is not prior art as it is published March 17, 2015 which is three months post the effective filing date of the presently claimed invention.
The prior art does not teach or fairly suggest a human induced pluripotent stem cell or neural stem cell master cell line comprising a first reporter cassette at a safe harbor site on chromosome 13 and a second reporter cassette at a safe harbor site on chromosome 19, wherein said first and second reporter cassettes each comprise a reporter gene driven by a constitutively active promoter and multiple Lox sites.

The closest prior art is Gantz et al (PloS One, October 10, 2012, Vol7, No. 10, e4691, pages 1-9; IDS reference.  Gantz et al teach a method for making a master cell line by integrating a reporter cassette into a cell at a safe harbor site (e.g., title, abstract, entire document).  Gantz et al recite in the abstract that "We used zinc finger nuclease technology to stably insert a unique, selectable, floxed dual -fluorescence reporter transgene into the AAVS1 locus (i.e., safe harbor site) of RUES2 hESCs.”  Further, Gantz et al teach a reporter gene driven by a constitutively active promoter and two Lox sites (e.g., page 2, Figure IB).  However, Gantz et al do not teach or suggest that their master cell line is comprising a first reporter cassette at a safe harbor site on chromosome 13 and a second reporter cassette at a safe harbor site on chromosome 19.  While other prior art disclose that a reporter cassette may be integrated at a safe harbor site on chromosome 13 (see Prockop et al; IDS reference) or that a reporter cassette may be integrated at a safe harbor site on chromosome 19 (see Dano et al; IDS reference), these references do not teach or suggest a  first reporter cassette at a safe harbor site on chromosome 13 and a second reporter cassette at a safe harbor site on chromosome 19.  Thus, the claims as a whole would not have been obvious before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, and 4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658